Case: 11-50344   Document: 00511681699    Page: 1   Date Filed: 12/01/2011




       IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                Fifth Circuit

                                                               FILED
                                                            December 1, 2011
                              No. 11-50344
                            Summary Calendar                  Lyle W. Cayce
                                                                   Clerk

UNITED STATES OF AMERICA,

                             Plaintiff - Appellee

                                     v.

GILBERTO VALLE-PINADA, also known as Miguel Fernando Valle-Pineda,
also known as Gilberto Valla, also known as Francisco Pineda Maldonado, also
known as Francisco Maldonado, also known as Heriberto Pindea, also known as
Gilberto Pineda Valle, also known as Alberto Rodriguez-Gutierrez, also known
as Herberto Pineda,

                             Defendant - Appellant


                            Consolidated with
                              No. 11-50363


UNITED STATES OF AMERICA,

                             Plaintiff - Appellee

                                     v.

GILBERTO VALLE-PINADA, also known as Francisco Maldonado, also known
as Herberto Pineda, also known as Alberto Rodriguez-Gutierrez,

                             Defendant - Appellant
   Case: 11-50344       Document: 00511681699         Page: 2     Date Filed: 12/01/2011

                            No. 11-50344 c/w No. 11-50363


                   Appeals from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:11-CR-34-1
                             USDC No. 1:09-CR-375-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Gilberto Valle-Pinada
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Valle-Pinada has filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein, as well as Valle-
Pinada’s response. We concur with counsel’s assessment that the appeals
present no nonfrivolous issue for appellate review.
       To the extent Valle-Pinada suggests that counsel provided ineffective
assistance, the record is insufficiently developed to allow consideration of his
claim at this time; such a claim generally “cannot be resolved on direct appeal
when the claim has not been raised before the district court since no opportunity
existed to develop the record on the merits of the allegations.” United States v.
Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and
citation omitted).      Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2